ORDER

PER CURIAM.
Tommie K. Tyler appeals denial of Rule 24.035 relief without an evidentiary hearing. He pled guilty to attempted first-degree burglary. Section 564.011 RSMo 1994. Tyler’s two allegations of ineffective assistance of *120counsel are refuted by the plea record. His allegation the plea court misled him is not cognizable under the rule. He acknowledged his plea bargain and testified he got “the sentence [he] expected under the plea bargain.” Thus, the findings of fact are not clearly erroneous. No error of law appears. An extended opinion would have no prece-dential value. The judgment is affirmed. Rule 84.16(b).